141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Chris KAPP, Appellant,v.ZUMBROTA AREA AMBULANCE ASSOCIATION, Appellee.
No. 97-2824MN.
United States Court of Appeals, Eighth Circuit.
Submitted March 2, 1998.Filed March 4, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Chris Kapp appeals the district court's denial of Kapp's motion under Federal Rule of Appellate Procedure 4(a)(5) to extend the time for filing a notice of appeal.  After careful review of the record and the parties' briefs, we conclude the district court did not abuse its discretion.  See Metropolitan Fed.  Bank v. W.R. Grace & Co., 999 F.2d 1257, 1259 (8th Cir.1993).  We thus affirm the district court.  See 8th Cir.  R. 47B.